Exhibit 10.77

 



COMMERCIAL LEASE AGREEMENT

 

LESSOR: LESSEE: ESSEX CAPITAL CORPORATION TWINLAB CORPORATION 1486 EAST VALLEY
ROAD 600 E. QUALITY DRIVE SANTA BARBARA, CA 93108 AMERICAN FORK, UT 84003

 

EQUIPMENT LOCATION: (If other than Address of Lessee set forth above)     same
as above       (“Equipment Location”)

 

EQUIPMENT DESCRIPTION: As described on Addendum I attached hereto and made a
part hereof (“Leased Equipment”).

 

LEASE DATE: June 30, 2015 (“Lease Date”)

 

      MONTHLY         LEASE TERM:     RENTAL:   FEES:     36 Months  Amount: 
$89,381.72   Documentation Fee:  $300.00     Tax:  $   Filing Fee:  $75.00    
Total       Other:  $     Rentals =  $   (Less amounts received)  $            
       SECURITY DEPOSIT:  $     TOTAL FEES  $ 

 

FIRST PAYMENT DUE: June 30, 2015

 



 



 THIS LEASE IS A NON-CANCELABLE LEASE 



 

 

1. AGREEMENT TO LEASE. Lessor agrees to lease to Lessee, and Lessee agrees to
lease from Lessor, subject to the terms of this lease agreement (“Lease
Agreement” or “Lease”) and any schedules or addenda attached hereto, the Leased
Equipment identified above or in the attached schedules or addenda. Lessor may
insert in this Lease Agreement the serial numbers, and other identification
data, of the Leased Equipment when determined by Lessor. The Leased Equipment
shall be installed at, and shall not be removed from the Equipment Location
identified above without Lessor’s written consent. Equipment required to be
registered under applicable state vehicle laws shall not be removed from the
state of registration without the Lessor’s written consent. The lease term shall
commence upon the Lease Date and shall continue for the thirty-six (36) month
term referenced above (the “Initial Term”, and if extended pursuant to the terms
and conditions herein, the “Term”). This Lease Agreement shall have no effect
prior to the execution of this Lease Agreement by both parties. This Lease
Agreement is not subject to cancellation for any reason.

 

1

 

  

2. STATUS OF PARTIES, WARRANTIES AND DEFENSES. This is a finance lease
(California Uniform Commercial Code Section 10103 (a)(7)). Lessee has selected
the Leased Equipment from the supplier of the Leased Equipment (the “Supplier”).
Lessor has not manufactured or supplied the Leased Equipment but is acquiring
the same or the right to possession and use of the same solely in connection
with this Lease Agreement, and at the request of Lessee. Lessee acknowledges
that Lessee has received copies of all contracts evidencing the purchase of the
Leased Equipment and the rights with respect thereto.

 

Lessee’s sole remedy in the event of a claimed breach of warranty or other
defect in or failure of the Leased Equipment shall be in accordance with the
Supplier’s warranty. Lessee covenants not to assert any claim against Lessor on
account of any alleged defect or failure of the Leased Equipment and Lessee may
not withhold or fail to pay any installments due to Lessor hereunder.

 

LESSOR LEASES THE LEASED EQUIPMENT “AS IS,” AND BEING NEITHER THE MANUFACTURER
OF THE LEASED EQUIPMENT NOR THE AGENT OF EITHER THE MANUFACTURER OR SELLER,
LESSOR DISCLAIMS ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO THE CONDITION OR PERFORMANCE OF THE LEASED EQUIPMENT, ITS
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR WITH RESPECT TO PATENT
INFRINGEMENTS OR THE LIKE. LESSOR SHALL HAVE NO LIABILITY TO LESSEE OR ANY OTHER
PERSON FOR ANY CLAIM, LOSS OR DAMAGE OF ANY KIND OR NATURE WHATSOEVER, NOR SHALL
THERE BE ANY ABATEMENT OF RENTAL FOR ANY REASON INCLUDING CLAIMS ARISING OUT OF
OR IN CONNECTION WITH (i) THE DEFICIENCY OR INADEQUACY OF THE LEASED EQUIPMENT
FOR ANY PURPOSE, WHETHER OR NOT KNOWN OR DISCLOSED TO LESSOR, (ii) ANY
DEFICIENCY OR DEFECT IN THE LEASED EQUIPMENT, (iii) THE USE OR PERFORMANCE OF
THE LEASED EQUIPMENT, OR (iv) ANY LOSS OF BUSINESS OR OTHER CONSEQUENTIAL LOSS
OR DAMAGE, WHETHER OR NOT RESULTING FROM ANY OF THE FOREGOING.

 

3. PAYMENT. Lessee promises and agrees to pay all rental installments on the
date designated by Lessor and to pay such other charges as are herein provided.
Payments of rental installments for each month during the Term shall be payable
at the office of Lessor, or to such other person and/or at such other place as
Lessor may from time to time designate in writing. Lessor may apply remittances
received to unpaid rental installments and/or charges on a due date basis,
remittance received being applied to the oldest unpaid rental installment or
charge.

 

The Lease is a net lease, it being the intention of the parties that all costs,
expenses and liabilities associated with the Leased Equipment or its lease shall
be borne by Lessee. Lessee’s agreement to pay all obligations under the Lease,
including but not limited to the rental installments, is absolute and
unconditional and such agreement is for the benefit of Lessor and its assignees.
Lessee’s obligations shall not be subject to any abatement, deferment,
reduction, setoff, defense, counterclaim or recoupment for any reason
whatsoever.

 

In addition to the fees and payments specified above, Lessee shall also deliver
to Lessor concurrently with the execution hereof a Warrant to Purchase Common
Stock of Lessee’s indirect parent company, Twinlab Consolidated Holdings, Inc.
(“TLCC”), in the form attached hereto as Addendum II.

 

2

 

  

4. FINANCIAL AND EQUIPMENT CONDITION. Lessor may inspect the Leased Equipment at
any time during business hours upon reasonable notice, and Lessee agrees to keep
the Leased Equipment in good condition and repair (ordinary wear and tear
excepted) at Lessee’s expense and house the same in suitable shelter, and not to
sell or otherwise dispose of the Leased Equipment or any accessories attached
hereto. Lessee shall cause the Leased Equipment to be maintained and serviced in
accordance with the recommendations of the Supplier and otherwise in accordance
with sound and customary industry practices.

 

Lessor may rely upon TLCC’s and Lessee’s financial statements and other
documents filed with the Securities and Exchange Commission. Upon Lessor’s
reasonably request, Lessee will furnish Lessor with additional financial
information of TLCC and Lessee, subject to Lessor’s agreement not to disclose
such financial information or trade in the stock of TLCC prior to the time such
financial information becomes publicly available.

 

5. OWNERSHIP. The parties agree that this Lease Agreement creates a lease of
personal property, rather than a security interest, within the meaning of
California Uniform Commercial Code Section 1203, and that the Initial Term is
less than the remaining economic life of the Leased Equipment. No title or right
in the Leased Equipment shall pass to Lessee except the rights herein expressly
granted. Plates or other markings may be affixed to or placed on the Leased
Equipment by Lessor or at Lessor’s reasonable request, by Lessee at Lessee’s
expense, indicating the Lessor is the owner thereof, and Lessee will not remove
the same. Upon the termination of the Initial Term, except as provided in
paragraph 6 below, Lessee will immediately crate, insure, and ship the Leased
Equipment and operating manuals to whatever destination Lessor shall direct, all
at Lessee’s expense, in as good condition as received less normal wear and tear,
said destination to be confirmed by Lessee prior to shipment. Lessee agrees to
pay Lessor monthly rent at the rate specified for the Term for any month or part
thereof from the end of the Term until the Leased Equipment is shipped by
Lessee. Said Leased Equipment shall always remain and be deemed personal
property even though attached to realty. Lessee shall maintain each unit of
Leased Equipment so that it may be removed from the building in which it is
placed without material damage to the building. All replacements, accessories,
or capital improvements made to or placed in or upon said Leased Equipment shall
become component parts thereof and title thereto shall immediately vest in
Lessor and shall be included under the terms hereof. Lessee agrees that Lessor
is authorized, at its option, to file financing statements or amendments thereto
without the signature of Lessee with respect to any or all of the Leased
Equipment and, if a signature is required by law, then Lessee appoints Lessor as
Lessee’s attorney-in-fact for the purpose of executing any such financing
statements and further agrees to pay the Lessor a reasonable documentation fee
to cover the expense of making such filing(s). Lessee further agrees to itself
execute such documents and take such action, as Lessor may reasonably request to
protect Lessor and Lessor’s lenders and carve out the interest from any owner or
encumbrancer of the real property on which the Leased Equipment shall be
installed or located, waiving any claim of interest in the Leased Equipment and
consenting to its removal upon the expiration or sooner termination of this
Lease Agreement.

 

3

 

  

If Lessee rents the Equipment Location specified above, Lessee shall obtain a
signed waiver from Lessee’s landlord (and, if applicable, from such landlord’s
mortgagee) in favor of Lessor substantially in the form attached hereto as
Addendum III.

 

If Lessee has one or more secured lenders, Lessee will, upon the request of
Lessor, provide Lessor with a release of collateral relating to the Leased
Equipment executed by each such secured lender and file appropriate UCC
financing statement amendments to delete the Leased Equipment from the financing
statements filed by each such secured lender.

 

6. EXPIRATION OF LEASE; PURCHASE OPTION. At the expiration of the Initial Term,
Lessee shall provide at least sixty (60) days prior written notice to Lessor of
Lessee’s intent to either (a) purchase the Leased Equipment pursuant to the
purchase option set forth herein, (b) extend the Lease Agreement for a specified
period of time, which shall not be less than one year, at a monthly rental rate
determined by the Lessor (in its sole discretion) to be the fair market value
rental rate for the Leased Equipment at such time; or (c) return the Leased
Equipment to the Lessor pursuant to Paragraph 5 above. In the event that notice
is not given at least sixty (60) days prior to the expiration of the Initial
Term or any renewal or extension then in effect, then this Lease Agreement shall
continue as a hold-over on a month-to month basis, and Lessee shall continue to
pay the monthly rent then required hereunder, until Lessee thereafter meets the
sixty (60) day prior written notice requirement. Nothing herein shall be deemed
or construed as a waiver of Lessor’s rights and remedies upon the expiration or
termination of the Initial Term.

 

Provided that Lessee has complied in all material respects with all the terms
and conditions of this Lease Agreement, no default is continuing hereunder, and
has paid in full all amounts due under this Lease Agreement, including all lease
payments and applicable taxes, then Lessee shall have the option to purchase the
Leased Equipment upon the expiration of the Initial Term or upon the expiration
of any renewal or extension as provided herein. Upon the proper exercise of this
purchase option, including timely notice under this Paragraph 6, Lessee may
purchase all of the Leased Equipment for an amount equal to fifteen percent
(15%) of the Leased Equipment’s $2,750,000 initial purchase price by Lessor from
Lessee pursuant to that certain Bill of Sale of equal date herewith, plus any
applicable taxes, provided that Lessor receives payment in full on or before the
last day of the applicable term. Upon any such exercise of this purchase option
and payment in full, title to the Leased Equipment shall be transferred to
Lessee free and clear of all liens, security interests and other encumbrances
created by Lessor and this Lease Agreement shall then terminate.

 

4

 

  

7. ASSIGNMENT. Lessor may assign this Lease Agreement, and any such assignee(s)
may further assign this Lease Agreement, without notice to or consent of the
Lessee. Any such assignee shall succeed to all rights of the Lessor hereunder,
and such assignee’s rights shall be free from all defenses, set-offs or
counter-claims of any kind which Lessee may be entitled to assert against Lessor
other than for Lessee’s right to use and possession of the Leased Equipment.
Lessee hereby waives the right to assert any such defense, set-off or
counter-claim against any such assignees, it being understood that such
assignees shall assume the obligations of the Lessor named herein. By the
foregoing waiver, Lessee does not waive the right to any defense, set-off, or
counterclaim in may have against Lessor in the event Lessor assigns this Lease
pursuant to this provision.

 

LESSEE SHALL NOT ASSIGN, MORTGAGE OR HYPOTHECATE THIS LEASE OR ANY INTEREST
HEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR AND ANY SUCH TRANSFER OR
ASSIGNMENT WITHOUT SUCH CONSENT WILL BE VOID. TITLE TO THE LEASED EQUIPMENT
SUBJECT TO THIS LEASE IS RETAINED BY THE LESSOR AND LESSEE COVENANTS THAT IT
WILL NOT PLEDGE OR ENCUMBER THE EQUIPMENT IN ANY MATTER WHATSOEVER, NOR PERMIT
ANY LIENS, CHARGES, OR ENCUMBRANCES TO ATTACH THERETO.

 

The provisions of this Lease Agreement apply to and bind the heirs, executors,
administration, successors and permitted assigns of the respective parties
hereto.

 

8. INSURANCE. Lessee assumes the entire risk of loss or damages to the Leased
Equipment, whether or not covered by insurance, and no such loss shall relieve
Lessee of its obligations hereunder. Lessee agrees to keep the Leased Equipment
insured and to provide proof of insurance to Lessor in the Leased Equipment; to
protect all interests of Lessor, at Lessee’s expense, against all risks of loss
or damage from any cause whatsoever for not less than the unpaid balance of the
lease rentals due hereunder or eighty percent (80%) of the then current value of
said Leased Equipment, whichever is higher, and to purchase insurance in the
amounts set forth in the attached Lessor’s Insurance Requirements. During the
Term of this Lease Agreement, Lessor and Lessor’s lenders shall be named as an
additional insured in all such insurance policies providing and as a loss payee
as its interests may arise in the policies insuring the Leased Equipment. Each
policy shall expressly provide that said insurance as to Lessor and its assigns
shall not be invalidated by any acts, omissions or neglect of Lessee and cannot
be canceled without thirty (30) days prior written notice to Lessor. As to each
policy, Lessee shall furnish Lessor a Certificate of Insurance and copy of
policy from the insurer reflecting the coverage required by this paragraph on or
before the Lease Date. The proceeds of such insurance whether resulting from
loss or damage or return of premium or otherwise, shall be applied toward the
replacement or repair of the Leased Equipment or the payment of Lessee’s
attorney-in-fact to make claim for, receive payment of and execute or endorse
all documents, checks or drafts for loss or damage or return premium under any
insurance policy issued the Leased Equipment. If Lessee fails to maintain the
insurance required by this paragraph, Lessor may, but it is not obligated to,
obtain insurance in such forms and amounts as it deems reasonable to protect its
interests and Lessee agrees to reimburse Lessor for all such costs together with
interest at the rate provided herein upon demand.

 

5

 

  

9. INDEMNITY. Lessee shall, at its sole cost and expense, indemnify, hold
harmless and defend Lessor and its agents, employees, officers and directors
from and against any and all claims, actions, suits, proceedings, costs,
expenses, damages and liabilities, including attorney’s fees, arising out of,
connected with, resulting from or relating to the Leased Equipment or the
condition, delivery, leasing, location, maintenance, manufacture, operation,
ownership, possession, purchase, repair, repossession, return, sale, selection,
service or use thereof, including without limitation (a) claims involving latent
or other defects (whether or not discoverable by Lessee or Lessor), (b) claims
for trademark patent or copyright infringement, and (c) claims for injury or
death to persons or damage to property or loss of business or anticipatory
profits, whether resulting from acts or omissions, including negligence, of
Lessee or Lessor or otherwise. Lessee shall give Lessor prompt written notice of
any claims or liability covered by this paragraph. The indemnities under this
paragraph shall survive the satisfaction of all other obligations of Lessee
herein and the termination of this Lease Agreement.

 

10. TAXES AND FEES. Lessee agrees to use, operate and maintain the Leased
Equipment in accordance with all laws in all material respects; to pay all
licensing and registration fees for the Leased Equipment; to keep the same free
of levies, liens and encumbrances; to show the Leased Equipment as “leased
equipment” on Lessee’s personal property tax returns; to pay all personal
property taxes assessed against equipment, which sum Lessee shall remit to the
taxing authority; to pay all other federal, state and local taxes, assessments,
fees and penalties which may be levied or assessed on or in respect to the
Leased Equipment or its use or any interest therein, or rental payments thereon
including but not limited to all sales and use taxes, however designated, levied
or assessed upon the Lessee and Lessor or either of them or said equipment, or
upon the sale, ownership, use or operation thereof (other than those measured by
Lessor’s net income). Lessor may pay such taxes and other amounts and may file
such returns on behalf of Lessee if Lessee fails to do so as provided herein.
Lessee agrees to reimburse Lessor for reasonable costs incurred in collecting
any charges, taxes, assessments or fees for which Lessee is liable hereunder.

 

11. ADVANCES. All advances made and costs reasonably incurred by Lessor to
preserve the Leased Equipment or to discharge and pay any taxes, assessments,
fees, penalties, liens or encumbrances thereon or to insure the Leased Equipment
shall be added to the unpaid balance of rentals due hereunder and shall be
repayable by Lessee to Lessor immediately together with interest thereon at the
rate of one and six tenths (1.6%) percent per month (or, if lower, the highest
rate then allowed by law) until paid.

 

12. DEFAULT. Lessee shall be in default hereunder upon the occurrence of any of
the following events (each a “Default”): (a) failure of Lessee to pay any rental
payment or other amount required hereunder when due; (b) failure of Lessee to
perform any other obligation hereunder or observe any other term or provision
hereunder; (c) any representation or warranty made to Lessor by Lessee or by any
Guarantor proves to have been false in any material respect when made; (d) levy,
seizure or attachment or other involuntary transfer of the Leased Equipment; (e)
a filing by or against Lessee under the provisions of any federal or state
bankruptcy or insolvency law or Lessee otherwise becomes subject to the
provisions of such law, or assignment for benefit of creditors or bulk transfer
of assets by, or cessation of business, termination of existence, death or
dissolution of, Lessee or any Guarantor; or (f) the receipt by Lessor of a
written notice from the landlord of the Equipment Location that (i) Lessee has
vacated or abandoned the Equipment Location, or (ii) any default by Lessee under
its real property lease with such landlord has occurred and such landlord
intends to retake possession of the Equipment Location. As used herein, the term
“Guarantor” shall include any guarantor of this Lease Agreement and any owner of
any property given as security for Lessee’s obligations hereunder.

 

6

 

  

13. REMEDIES. If a Default hereunder is continuing, Lessor may exercise any one
or more of the following remedies without demand or notice to Lessee and without
terminating or otherwise affecting Lessee’s obligations hereunder; (i)
accelerate the obligation of Lessee hereunder and, in such event, shall be
entitled to recover the sum of (a) delinquent lease payments with interest
thereon at the legal rate, (b) the lease payments that will become due in the
future discounted to present value as of the date of entry of judgment at a rate
equal to 80% of the New York Prime Rate as published from time to time in the
Wall Street Journal as of that date, and (c) the anticipated residual value of
the Leased Equipment; (ii) require Lessee to assemble the Leased Equipment and
make it available to Lessor at a place designated by Lessor, in its sole
discretion; (iii) take and hold possession of the Leased Equipment from any
premise where the same may be located without liability to Lessee for any damage
caused thereby; (iv) sell or lease the Leased Equipment or any part thereof at
public or private sale for cash, on credit or otherwise with or without
representations or warranties, and upon such commercially reasonable terms as
shall be acceptable to Lessor; (v) use and occupy the Equipment Location for the
purpose of taking, holding, reconditioning, displaying, selling or leasing the
Leased Equipment, without cost to Lessor or liability to Lessee; and (vi)
demand, sue for and recover from Lessee all sums due hereunder. Lessee shall be
entitled to credit for net proceeds received by Lessor upon sale or reletting of
the Leased Equipment, if any, discounted to present value. Lessee shall also be
liable for all costs incurred by Lessor in retaking, protecting, and disposing
of the Leased Equipment, including reasonable legal fees and costs.

 

14. LATE CHARGE. In the event a rent payment or personal property tax payment is
not made when due hereunder, the Lessee promises to pay (1) a late charge to the
Lessor or its assigns not later than one month thereafter, in an amount
calculated at the rate of five cents per one ($1.00) dollar of each such delayed
payment. The late charge and/or the interest payment set forth in this contract
shall apply only when permitted by law and, if not permitted by law, the late
charges and/or interest payments shall be calculated at the maximum rate
permissible by law.

 

15. OMISSION. The omission by the Lessor at any time to enforce any default or
right reserved to it, or to require performance of any of the terms, covenants
or provisions hereof or the Lessee at any time designated, shall not be a waiver
of any such default or right to which the Lessor is entitled, nor shall it in
any way affect the right of the Lessor to enforce such provisions thereafter.
The Lessor may exercise all remedies simultaneously, pursuant to the terms
hereof and such action shall not operate to release the Lessee until the full
arrival of the rentals due and to become due and all other sums to be paid
hereunder have been paid.

 

7

 

  

16. AGREEMENT TO PAY NUTRICAP NOTE. In connection with Lessor’s acquisition from
Lessee of the Leased Equipment on the date hereof, Lessor irrevocably agreed to
make all payments as and when due to Nutricap Labs, LLC (“Nutricap”) by, and on
behalf of, Lessor’s sister company NutraScience Labs, Inc. (“NSL”) pursuant to
that certain Amended & Restated Unsecured Promissory Note of equal date herewith
between NSL and Nutricap (the “Note”). Lessor hereby expressly agrees that if,
and only if, (i) Lessor fails to make any payment to Nutricap when due under the
Note (after the expiration of any grace period or cure period including, without
limitation, the fifteen (15) business day periods set forth in Sections 2.01(a)
and 2.01(b) of the Note), and (ii) NSL or its immediate parent company Twinlab
Consolidation Corporation (“TCC”), by virtue of TCC’s guaranty of the Note, is
required to and does make such payment to Nutricap, then (x) the remaining
monthly rental installments hereunder shall be adjusted by reducing the
unamortized principal balance under this Lease on a dollar-for-dollar basis by
the amount of such payments, and (y) the “initial purchase price” shall be
likewise reduced for purposes of the 15% repurchase option under Section 6 of
this Lease Agreement. In the event that the amounts paid by NSL or TCC under the
Note (upon a failure by Lessor to pay such amounts) exceed the unamortized
principal balance remaining hereunder at such time, then Lessor shall be liable
to Lessee for the full amount of such excess, such cash payments not to exceed
the lesser of (a) the total amount of payments made by Lessee to Lessor pursuant
to this Lease, and (b) an amount that when added to the amount of any reduction
of unamortized principal pursuant to this provision equals $2,750,000.

 

17. NOTICES. Any notice or other communication to be given hereunder shall be in
writing and shall be (as elected by the party giving such notice): (i)
personally delivered; (ii) transmitted by postage prepaid registered or
certified mail, return receipt requested; (iii) deposited prepaid with a
nationally recognized overnight courier service; or (iv) transmitted by
electronic mail via the Internet (with a copy of such transmission delivered
promptly thereafter by registered or certified mail or courier). Unless
otherwise provided herein, all notices shall be deemed to be effective on: (a)
if delivered personally or by courier, the date of receipt (or if delivery is
refused, the date of such refusal); (b) if by electronic mail, the date
transmitted to the appropriate electronic mail address and an appropriate return
receipt or telephone confirmation is received; or (c) if transmitted by
registered or certified mail, three (3) days after the date of posting. Any
notice shall refer to this Agreement, including the specific paragraph under
which notice is being given. Notice hereunder shall be directed to a party at
the address for such party set forth on this first page of this Lease Agreement
or to such other address or to such other person as either party shall have last
designated by such notice to the other party hereto.

 

18. GOVERNING LAW, VENUE, and JURY WAIVER. This Agreement shall be governed and
interpreted in accordance with the laws of the state of Lessor’s principal
office which is the State of California and any suit hereon shall be brought in
the county of such office. To the extent permitted by law, the parties waive
their right to a jury trial.

 

19. INTEGRATION. It is specifically understood and agreed that all
understandings and agreements heretofore made between the parties hereto
relative to this Lease are merged in this Lease Agreement (including its addenda
and schedules), which contains the entire agreement and understanding of the
parties hereto, and neither party relies upon any other statement or
representation, except for the credit application and financial statements of
Lessee and any Guarantor provided in connection herewith. This Lease Agreement
may not be modified or canceled except by an instrument in writing signed by the
Lessee and a corporate officer of the Lessor.

 

8

 

 

20. COUNTERPARTS. This Lease Agreement (and any amendment hereto or any other
document delivered pursuant hereto) may be executed in one or more counterparts
and, at such time as each party has signed and delivered at least one such
counterpart to the other parties hereto, each counterpart shall be deemed an
original and, taken together, the counterparts shall constitute one and the same
agreement. The transmission of a counterpart signed with an electronic signature
and the transmission of a facsimile, including in portable document format
(PDF), of any original signed counterpart by electronic mail shall both be
treated for all purposes as the delivery of an original signed counterpart.

 

21. LEGAL REPRESENTATION AND CONSTRUCTION. Each party hereto has been
represented by legal counsel in connection with the negotiation and drafting of
this Lease Agreement and any related documents. The parties acknowledge that
each party and its counsel have reviewed and revised this Lease Agreement and
related documents, and that the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any related documents. As
used in this Agreement, the terms “includes” or “including” shall mean
“including, without limitation.” Wherever the context may require, any pronouns
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns or pronouns shall include the
plural and vice versa. Time is of the essence of this Lease Agreement.

 

This Lease is not effective nor accepted until signed by an officer of Lessor,
which is the last act necessary for the effectiveness of this Lease.

 

(signatures on following page)

 

9

 

 

IN WITNESS WHEREOF, each of the parties has caused this Lease Agreement to be
executed by its duly authorized officers.

 

LESSEE: TWINLAB CORPORATION

 

By: /s/ Thomas A. Tolworthy   Title: Chief Executive Officer Date: 6/30/15      
      By: /s/ Mark Jaggi   Title: Chief Financial Officer Date: 6/30/15    

 

Witness: ___________________________

 

Accepted by LESSOR: ESSEX CAPITAL CORPORATION

 

By: /s/ Ralph T. Iannelli   Title: President Date:  6/30/2015      

 

[Signature Page to Commercial Lease Agreement]

 

10

 

  

LESSEE: TWINLAB CORPORATION         By: /s/ Thomas A. Tolworthy   Title: Chief
Executive Officer   Date: 6/30/15         By: /s/ Mark Jaggi   Title: Chief
Financial Officer   Date: 6/30/15         LESSOR:   ESSEX CAPITAL CORPORATION  
      By: /s/ Ralph T. Iannelli   Title: President   Date: 6/30/2015  

 

[Signature Page to Schedule of Leased Equipment]

 

11

